Judge Lane
delivered the opinion of the court
Upon what principles are the complainants entitled to reliefl *370If this were a donation made to accomplish a particular object expressed in the deed, the terms of the limitation would secure the use, and equity would take care it was not diverted from the end for which it was designed. But this land was purchased, it belonged to the society in fee, and it was held by them as their absolute property.
If this land became the absolute property of this association, subject to no use except its general purposes, it is incident to the very nature of a corporation to hold such property at the will of the majority, if the charter of incorporation does not otherwise provide. It is theirs to dispose of, to retain, or to occupy after their own pleasure. 5 Ohio, 205. They would not be permitted to exclude their fellow-corporators. But they may occupy and manage as they please, admitting the minority to the same benefits as themselves.
But this claim is not set up because the minority are excluded, but because it is assorted the majority have deserted the principles under which the association was organized, by which they have ceased to be the “First Baptist Church of Dayton.” It does not follow that they lose their property by ceasing to entertain certain opinions. The declaration of faith under which they were organized, contains no attempt to bind them to abide in the same belief. It is shown in proof that each Baptist church is in itself a whole, separate, and independent — at liberty to form its owm creed, and looking to others for counsel and social intercourse only. The opinions of such a body can not but change. To fix their fleeting wherries; to anchor them immovably in the stream of time is beyond human power; for the mind, at least, is free; ranging by its inherent strength through the boundless fields of knowledge, molding its belief according to its apprehension of the 366] truth, and incapable of *fixedness until the day when all truth shall be made known. And if it were possible, it were wrong; to limit activity of mind is to set boundaries to human knowledge.
No such effect appears to have been contemplated by these parties at the time of their original association. Their articles were not regarded by them as binding forever. They were changed by themselves, at the meeting of 1827, by an unanimous vote, to which one of the complainants was a party — the other not being a member of the church.. The land was not purchased until alter this *371change, and the society became no legal corporation before it; so that the original declaration of faith could raise no use nor prescribe the manner of holding the property. It was organized under the predominance of opinions which the complainant would now repudiate as heretical. They, the minority, at best, can have no right to divert it frota the uses to which it is devoted, by the expressed will of the corporation, upon account of any supposed errors of doctrine or of faith.
Bill dismissed.